Blackford, J.
Chapman sued Jones in an action of slan-. der. The defendant pleaded, 1. Not guilty; 2. Not guilty within one year ; 3. That the defendant had heard the words from a third person!; and that the defendant, when he repeated them, gave his author. To the second plea, the plaintiff replied by denying it; and to the third, that the words were spoken falsely and maliciously. Yerdict for the plaintiff. The defendant moved for a new trial, but the motion was overruled, and judgment rendered on the verdict.
On the trial, the defendant asked the Court to instruct the jury that if the words were spoken in answer to a question put by the witness, they would not support the action. This instruction was rightly refused. If the words charged were proved to have been spoken affirmatively as they were laid, the charge was supported. That they were spoken in answer to a question put by a witness could make no difference; unless the plaintiff caused the question to be put for the purpose of procuring' a cause of action, which is not pretended in this case. Yeates et ux. v. Reed et ux. 4 Blackf. 463.
The Court instructed the jury that if the words were spoken out of malice, or if the defendant did not believe them to be true, the giving the name of the author did not lessen the offence. This instruction is unobjectionable. Crane v. Douglass, 2 Blackf. 195.—M'Pherson v. Daniels, 10 Barn. & Cress. 263.—Ward v. Weeks, 7 Bingh. 211.
It is contended that the words are not actionable. The words charged and proved, inter alia, were, that the plaintiff had robbed the United States' mail. There can be no doubt but that these words are actionable. To steal from *89the United States' mail any letter, &c. is made an indictable offence -by statute. Gord. Dig. 3612. The words spoken amount to a charge of that offence.
Ck Fletcher and 0. Butler, for the plaintiff.
P. Sweetser, for the defendant.

Per Curiam.

The judgment is affirmed with costs.